Exhibit 10.1

[logo.jpg]


 

NON-EMPLOYEE DIRECTOR COMPENSATION AND BENEFITS

 

Annual Retainer

$50,000 per year*

 

Board Meeting Fee

$2,000 per meeting

Committee Chairman Fee

$2,000 per meeting

Audit Committee Chairman Annual Retainer

$7,500 per year*

 

Committee Meeting Fee

$1,200 per meeting

Presiding Director Annual Retainer

$20,000 per year*

 

 

* Paid in four quarterly installments. The Presiding Director annual retainer
and the Audit Committee Chairman annual retainer are paid in cash or shares of
H&R Block, Inc. common stock as selected by the applicable director.

 

In addition, each non-employee director receives a stock option grant each June
30 for 8,000 shares of the Company’s common stock pursuant to the 1989 Stock
Option Plan for Outside Directors.

 

Eligible non-employee directors may defer retainers and meeting fees pursuant to
the H&R Block Deferred Compensation Plan for Directors and the H&R Block Stock
Plan for Non-employee Directors, which are described in the Company’s definitive
proxy statement for the 2005 Annual Meeting of Shareholders.

 

The Company also offers its non-employee directors free income tax preparation
services at an H&R Block office of their choice, a fifty percent discount on tax
preparation services from RSM McGladrey, Inc. and free business travel insurance
in connection with Company-related travel. In addition, the H&R Block Foundation
will match gifts by non-employee directors to any 501(c)(3) organization up to
an annual aggregate limit of $5,000.

 

 

 

 

 

 

 